Opinion filed April 10, 2008 











 








 




Opinion filed April 10, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00064-CV
                        __________
 
                                    KARLENE REID, M.D., Appellant
 
                                                             V.
 
            AURORA MEDINA,
INDIVIDUALLY, AS WRONGFUL DEATH
   BENEFICIARY OF TOBY
MEDINA, DECEASED, ON BEHALF OF ALL
WRONGFUL DEATH
BENEFICIARIES OF TOBY MEDINA, DECEASED,
 AND ON BEHALF OF THE
ESTATE OF TOBY MEDINA, DECEASED, Appellee
 

 
                                         On
Appeal from the 385th District Court
 
                                                         Midland
County, Texas
 
                                                 Trial
Court Cause No. CV45970
 

 
                                             M
E M O R A N D U M   O P I N I O N
Karlene
Reid, M.D. has filed in this court an agreed motion to withdraw her notice of
appeal.  In her motion, Dr. Reid states that the trial court has granted an
extension of thirty days to allow compliance with the statutory requirements
for an expert=s report
and that, therefore, her appeal is moot.




The
motion is granted, and the appeal is dismissed.
 
 PER CURIAM
 
April 10, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.